DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   
Response to Amendment
This action is in response to the amendment filed 4/06/2021 from which Claims 1-7 are pending of which claim 7 is amended.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' amendments and response filed 4/06/2021.  
Claim Rejections - 35 USC§ 103
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103{a) as being unpatentable over Shibata et al. {WO 2011155547 using as translation US 20130078477, hereinafter '477) and further in view of Hochi {US 20050182178) evidenced by U.S. 2011/0190440, Ohta et al. (hereinafter “Ohta”) and evidenced by U.S. 2010/0160489, Hotaka et al (hereinafter “Hotaka”) further in view of U.S. 20080305316, Kaneshiro et al. (hereinafter “Kaneshiro”) evidenced by U.S. 2005/0206112, Sakaki et al. (hereinafter “Sakaki”).    
Regarding claim 1, '477 discloses a laminate for tires comprising a film of a thermoplastic resin or a thermoplastic elastomer composition and a layer of a rubber composition ('477 Para 50), wherein the film, which can be an imide resin like aromatic polyimide thermoplastic resin (See ¶ 0061), may have a thickness of .2 mm (200 microns) ('477 Paras 99, 100) and the layer of the rubber composition may have a thickness of 0.7 mm (700 microns) ('477 Paras 120, 121).  '477 discloses peel strengths of 50 or greater N/25 mm (Index of 3 or greater, 25 mm being equal to an inch) ('477 Paras 122-124, Table 3-6).  '477 discloses fillers such as carbon black are generally 
'477 is silent on the storage elastic modulus of the layer of rubber.
Hochi discloses carbon black used in a rubber composition for tires has a nitrogen-absorbing specific surface area of preferably 35 to 100 m2/g, especially preferably no more than 60 m2/g (Hochi Paras 7, 19, 21).  As an example of such a carbon black Hochi discloses FEF grade carbon black with 40 m2/g N2SA (Hochi Para 44).  Also from ¶ 21 the content of carbon black is at least 10 parts by weight based on 100 parts by weight of the diene rubber component. When the content of carbon black is less than 10 parts by weight, sufficient rubber strength cannot be obtained.  Also, the content of carbon black is at most 100 parts by weight, preferably at most 70 parts by weight, more preferably at most 60 parts by weight.  When the content of carbon black is more than 100 parts by weight, the viscosity of the compound increases and kneading and extruding the rubber becomes difficult.  Hochi discloses strength at break of at least 10 MPa and satisfies the equation 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (wherein E" represents loss modulus and E* represents complex modulus).  (Hochi Paras 13 and 36).  Hotaka evidences at ¶ 0035 that the complex elastic modulus E* is a value represented by square root of (r2+r'2), where r is storage elastic modulus of the rubber composites for tire treads and r' is loss elastic modulus, and the loss tangent tan .delta. is a value represented by a ratio (r'/r) of the loss elastic modulus r' versus the storage elastic modulus r of the rubber composites for tire treads, and .delta. designates a phase delay of a stress versus a dynamic stress of the rubber composites for tire treads.  Therefore the equation of Hochi includes the storage modulus as part of the complex modulus in the denominator.  Ohta evidences at ¶ 0004 and Tables 2-3 that a rubber composition having a high storage elastic modulus (G') is suitable as a rubber composition applied to a tread portion, a sidewall portion, a bead filler and the like in the tire, so that it is required to develop a rubber composition having a low loss tangent (tan .delta.) and a high storage elastic modulus (G').  As means for increasing the storage elastic modulus (G') of the rubber composition, there is known a technique of increasing an amount of carbon black compounded in the rubber composition.  Tables 2-3 evidence an amount of carbon black of 60 parts by mass {i.e. similar to Hochi}.  
Specifically, while '477 as modified with Hochi discloses the storage modulus for the layer of rubber but does not expressly disclose the elastic storage modulus for the layer of rubber as claimed, '477 as modified by Hochi discloses that carbon black is added as a reinforcing agent ('477 Para 68).  It is the examiner's position that the amount of carbon black is a result effective variable, directly affecting the level of reinforcing (modulus) of the rubber layer, as evidenced by Ohta as for natural rubber and other rubbers, and determination of which would have been obvious through routine experimentation to reach desired modulus values for particular applications, including values presently claimed. 
Given that '477 in view of Hochi discloses a laminate of a film and layer as presently claimed, and is directed to the same (tires) application, and further discloses layers made from the same components in the same or overlapping amounts as those of the current disclosure ('477 Paras 50-60, 89, 102-119, Tables 3-6), it would have been obvious to one of ordinary skill in the art at the time of the invention that the teachings of '477 encompass films and layers that meet the properties as presently claimed including storage elastic modulus given that the breaking strength as disclosed by ‘477 modified by Hochi is at least 10 MPa where such a tensile modulus like the yield point for elasticity of rubber  would also be at least 10 MPa so the complex modulus which includes the storage modulus would also be at least 10 MPa reading on less than 400MPa at -20ºC and being 8.5 MPa or greater at 70 ºC. 
One of ordinary skill in the art at the time of the invention of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I to use the carbon black of Hochi in the composition of '477 motivated to gain the benefit of enhanced reinforcement, durability, and effective heat generating property as taught by Hochi (Hochi Para 19).  Furthermore the combination of Hochi and ‘477 has a reasonable expectation of success because both are for laminates of rubber compositions with carbon black for tires.  
However ‘477 in view of Hochi does not expressly disclose the storage modulus of the film being 30 MPa or greater as claimed in the pending claim.  
Kaneshiro directed to laminates with shape and thermal stability as is ‘477 as modified as disclosed by Kaneshiro in the abstract and ¶s 0022, 0057-0060, 0152 and 0270 of a polyimide film that does not cause dimensional change due to thermal stress with a characteristic of suppressing thermal deformation of the material in lamination of a polyimide film, where the polyimide film has a storage modulus at 380° C. ranging from 0.4 GPa to 2.0 GPa (400 to 2,000 MPa).  Sakaki evidences at ¶ 0026 that storage modulus of the shock absorber with polymer and rubber is decreased by increase in temperature while running the tire.  Therefore the range of storage modulus 400 to 2,000 MPa at 380ºC would not be less at a lower temperature given that storage modulus for polymers decrease with increasing temperature.  The position of the Office is that the storage modulus of Kaneshiro at 70ºC would be in the range of 400 to 2000 MPa which is in the range of 30 MPa or greater with a dynamic distortion given that storage modulus decreases with increasing temperature and 70ºC is less than 380 ºC.  From ¶ 0152 an adhesive film having the polyimide film as a core layer by providing an adhesion layer on at least one side of the polyimide film eases thermal deformation of the film on the thermal laminate, and effectively prevents the dimensional change of the film.  More specifically, the adhesive film is produced by providing an adhesion layer containing thermoplastic polyimide on at least one side of the polyimide film.  From ¶ 0270 the polyimide film is applicable to a field of manufacturing resin molded products such as lamination plates or adhesive films.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here ‘477 modified by Hochi has polyimide film for the purpose of a liner in a flexible laminate with heat or thermal stability and fatigue resistance.  Kaneshiro has a polyimide film for the purpose of having a flexible laminate with heat resistance for resin molded products.  Given this similarity of purpose the polyimide of Kaneshiro can be substituted for or combined with the polyimide of ‘477 as modified in a film.   
The recitation in the claims that the laminate is “for tires” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the position of the Office that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that ‘477 as modified disclose the laminate as presently claimed, it is clear that the laminate of ‘477 as modified would be capable of performing the intended use, i.e. for tires, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
One of ordinary skill in the art at the time of the invention of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I from ‘477 as modified by Hochi to use the carbon black of Hochi in the composition of '477 having polyimide resin as a film, as afore-described, where the polyimide of Kaneshiro is substituted for or combined with the polyimide of ‘477 as modified in the film with a storage modulus of 30ºC or greater motivated to have a film or a flexible laminate that suppresses dimensional change due to thermal stress to have the laminate for tires as in Claim 1.  Furthermore the combination of Kaneshiro with ‘477 as modified has a reasonable expectation of success because both have polyimide films for flexible laminates with heat or thermal resistance.    
Regarding claim 2, '477 in view of Hochi further in view of Kaneshiro is applied as to Claim 1, where ‘477 discloses the rubber composition comprises 100 parts by weight (pbw) of a rubber component, 0.5 to 20 pbw of a condensate of formaldehyde and a compound identical to that represented by Formula (1), 0.25 to 200 pbw of a methylene donor, where the weight ratio of methylene donor to condensation product is 0.5 to 10 ('477 Paras 50-60). '477 discloses examples with 3 parts condensate and 6 parts methylene donor ('477 Paras 102, 111, 112, Table 6).  
Regarding claim 3, '477 in view of Hochi further in view of Kaneshiro is applied as to Claim 1, where ‘477 and Hochi disclose 60 pbw carbon black, per 100 pbw rubber composition ('477 Paras 102, 107, Tables 3-6), and carbon black with a nitrogen-absorbing specific surface area of preferably 35 to 100 m2/g (Hochi Paras 7, 19, 21) such as FEF grade carbon black with 40 m2/g N2SA (Hochi Para 44).  
Regarding claim 4, '477 in view of Hochi further in view of Kaneshiro is applied as to Claim 1, where ‘477 discloses the rubber component preferably contains 10 to 100% by weight butadiene rubber ('477 Paras 73, 93), i.e. 10 to 100 parts by weight butadiene rubber per 100 parts by weight rubber component. '477 discloses examples with 75 to 100 pbw butadiene rubber ('477 Para 102, Table 6).  
Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103{a) as being unpatentable over ‘477 in view of Hochi.  
Regarding claim 5, '477 discloses a laminate for tires comprising a film of a thermoplastic resin or a thermoplastic elastomer composition and a layer of a rubber composition ('477 Para 50). '477 discloses the rubber composition comprises 100 parts by weight (pbw) of a rubber component, 0.5 to 20 pbw of a condensate of formaldehyde and a compound identical to that represented by Formula (1), 0.25 to 200 pbw of a methylene donor, where the weight ratio of methylene donor to condensation product is 0.5 to 10 ('477 Paras 50-60). '477 discloses examples with 3 parts condensate and 6 parts methylene donor ('477 Paras 102, 111, 112, Table 6). '477 discloses fillers such as carbon black are generally used in rubber compositions ('477 Para 68). All disclosed rubber composition examples of '477 include 60 pbw carbon black, per 100 pbw rubber composition ('477 Paras 102, 107, Tables 3-6).  
'477 does not disclose the carbon black may have a nitrogen adsorption specific surface area of 40 m2/g or greater.  
Hochi discloses carbon black used in a rubber composition for tires has a nitrogen-absorbing specific surface area of preferably 35 to 100 m2/g, especially preferably no more than 60 m2/g (Hochi Paras 7, 19, 21). As an example of such a carbon black Hochi discloses FEF grade carbon black with 40 m2/g N2SA (Hochi Para 44). Hochi discloses strength at break of at least 10 MPa (Hochi Para 36).  
The recitation in the claims that the laminate is “for tires” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the position of the Office that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that ‘477 as modified disclose the laminate as presently claimed, it is clear that the laminate of ‘477 as modified would be capable of performing the intended use, i.e. for tires, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention. 
One of ordinary skill in the art at the time of the invention of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I to use the carbon black of Hochi in the composition of '477 motivated to gain the benefit of enhanced reinforcement, durability, and effective heat generating property as taught by Hochi (Hochi Para 19).  Furthermore the combination of Hochi and ‘477 has a reasonable expectation of success because both are for laminates of rubber compositions with carbon black for tires.  
Regarding claim 6, '477 in view of Hochi is applied as to Claim 5, where ‘477 discloses the rubber component preferably contains 10 to 100% by weight butadiene rubber ('477 Paras 73, 93), i.e. 10 to 100 parts by weight butadiene rubber per 100 parts by weight rubber component. '477 discloses examples with 75 to 100 pbw butadiene rubber ('477 Para 102, Table 6).  
Claim 7 is rejected under pre-AIA  35 U.S.C. 103{a) as being unpatentable over '477 and further in view of Hochi evidenced by Ohta and evidenced by Hotaka further in view of Kaneshiro evidenced by U.S. 2005/0206112, Sakaki Sakaki evidenced by the article entitled “Structure and Dynamics of Carbon Black Filled Elastomers II, IMS and IR”, Mun Fu Tse, Andy H. Tsou and Michael K. Lyon, Rubber World, April 2003, pages 30-36 hereinafter “Tse”.  
Regarding claim 7, ‘477 in view of Hochi further in view of Kaneshiro is applied as to Claim 1, where '477 discloses the thermoplastic resin may be an imide resin such as polyimide ('477 Para 61) and the rubber component may be a copolymer of isobutylene and an aromatic vinyl monomer such as methylstyrene ('477 Para 73) with the aromatic vinyl monomer as methylstyrene as with a brominated isobutylene/p-methylstyrene copolymer (BIMS).  Tse evidences at page 30, right column, and first full ¶ left column, page 31 and figure 7 that (poly(isobutylene-co-paramethylstyrene), IMS (no bromine) can be used in rubber compositions like brominated poly(isobutylene-co-para-methylstyrene), BIMS or as blends.  
Claims 5-6, are rejected under pre-AIA  35 U.S.C. 103{a) as being unpatentable over Shibata et al. {WO 2011155547 using as translation US 20130078477, both already made of record, hereinafter '477), and further in view of Yamakawa {WO 2012039203, using the equivalent US 20130174933, both already made of record).
Regarding claim 5, '477 discloses a laminate for tires comprising a film of a thermoplastic resin or a thermoplastic elastomer composition and a layer of a rubber composition ('477 Para 50). '477 discloses the rubber composition comprises 100 parts by weight (pbw) of a rubber component, 0.5 to 20 pbw of a condensate of formaldehyde and a compound identical to that represented by Formula (1), 0.25 to 200 pbw of a methylene donor, where the weight ratio of methylene donor to condensation
product is 0.5 to 10 ('477 Paras 50-60). '477 discloses examples with 3 parts condensate and 6 parts methylene donor ('477 Paras 102, 111, 112, Table 6). '477 discloses fillers such as carbon black are generally used in rubber compositions ('477 Para 68). All disclosed rubber composition examples of '477 include 60 pbw carbon black, per 100 pbw rubber composition ('477 Paras 102, 107, Tables 3-6).  
'477 does not disclose the carbon black may have a nitrogen adsorption specific surface area of 40 m2/g or greater.  
Yamakawa discloses preferable carbon black surface area is high such as 75 m2/g or greater for increasing rubber adhesion to resins (Yamakawa Paras 141, 147, 227).  Yamakawa discloses an example film with a thickness of .2 mm (200 microns) ('477 Paras 99, 100). 
The recitation in the claims that the laminate is “for tires” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the position of the Office that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that ‘477 as modified disclose the laminate as presently claimed, it is clear that the laminate of ‘477 as modified would be capable of performing the intended use, i.e. for tires, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention. 
One of ordinary skill in the art at the time of the invention of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I to use the carbon black with a surface area greater than 40 m2/g, such as 75 m2/g or greater in the rubber composition of '477 motivated to gain the benefit of increasing rubber adhesion to resins as taught by Yamakawa (Yamakawa Paras 141, 147, 227) to have the laminate of Claim 5.  Furthermore the combination of Yamakawa and ‘477 has a reasonable expectation of success because both have for rubber layer with carbon black combined with a polymer layer. 
Regarding claim 6, '477 in view of Yamakawa is applied as to Claim 5, where ‘477 discloses the rubber component preferably contains 10 to 100% by weight butadiene rubber ('477 Paras 73, 93), i.e. 10 to 100 parts by weight butadiene rubber per 100 parts by weight rubber component.  Also '477 discloses examples with 75 to 100 pbw butadiene rubber ('477 Para 102, Table 6). 
Response to Arguments
Applicants arguments filed 4/6/2021 have been carefully considered and are persuasive regarding the prior rejection of Claim 7 under 35 U.S.C. 112 second paragraph which rejection has been withdrawn.  Applicants’ arguments regarding the rejection of Claims 1-4 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  Applicants arguments regarding the rejection of Claims 5-6 under 35 U.S.C. 103 have been considered however applicants arguments do not address the rejection of these claims because Claim 5 does not depend from Claim 1 and does not include storage modulus or peel strength.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787